Citation Nr: 0614947	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound with partial paralysis of the left lumbar 
plexis, damage to the iliopsoas muscle, and limitation of 
motion of the left hip and ankle, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The veteran's residual injury to his left lumbar plexis and 
iliopsoas muscle has resulted in no more than moderately 
severe incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
gunshot wound with partial paralysis of the left lumbar 
plexis, damage to the iliopsoas muscle, and limitation of 
motion of the left hip and ankle, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  A letter was sent in June 2004 from the RO to 
the veteran that satisfies the duty to notify provisions.  
Specifically, this letter informed the veteran of the 
evidence necessary to establish entitlement to an increased 
rating.  Since the increased rating claim is being denied, no 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran if the notification is 
lacking with regard to informing him of matters involving the 
assignment of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As for the duty to 
assist, the claims file contains all available evidence 
pertinent to the claim, including VA treatment records and a 
report from a VA examination conducted in November 2005.  
Furthermore, as there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The service medical records establish that in January 1966 
the veteran sustained a gunshot wound to the left mid-
abdomen.  The projectile completely transected the descending 
colon and caused an open fracture of the superior and medial 
portion of the ilium before exiting over the left paraspinal 
area.  A large portion of the paraspinal muscles were 
devitalized, and the lumbar plexus was injured.  X-rays films 
of the abdomen showed a large defect in the left iliac bone 
with a large fracture with callus formation about the 
fracture site of the left iliac bone, the fracture fragments 
being in a satisfactory position.  The lumbar spine appeared 
intact, although there was some questionable cortical 
irregularity of the right fifth lumbar pars interarticularis.  
Orthopedic and neurological consultations observed that the 
veteran had a left lumbar plexus injury with some residual 
weakness of the iliopsoas muscle function.

The veteran's current 40 percent evaluation for the 
disability on appeal has been in effect since August 1981.  
Service connection is also in effect for gunshot residuals to 
the lumbar muscles with damage to Muscle Group XX, evaluated 
as 20 percent disabling; gunshot residuals to the abdomen 
with damage to Muscle Group XIX and tender scar, evaluated as 
10 percent disabling; gunshot residuals to the left colon 
with adhesions and obstructed bodies, currently evaluated as 
10 percent disabling; gunshot residual with fracture of the 
left iliac crest, currently evaluated as noncompensable; 
gunshot residual with fracture of L5, currently evaluated as 
noncompensable; and gunshot residual with scar wound to the 
back, currently evaluated as noncompensable. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, the 
claims file indicates that although the veteran sustained a 
serious gunshot wound, the only manifestations of that injury 
currently on appeal involve the residual impairment of the 
left lower extremity, which appear to be neurological in 
nature and separately evaluated as such since the initial 
evaluation in 1967, under the diagnostic code for sciatic 
nerve injury.  Accordingly, the Board considers Diagnostic 
Code 8520, Sciatic Nerve Paralysis, the most appropriate 
diagnostic code.

Diagnostic Code 8520 provides that for mild incomplete 
paralysis of the sciatic nerve, a 10 percent rating is 
appropriate; for moderate incomplete paralysis, a 20 percent 
rating is warranted; for moderately severe incomplete 
paralysis, a 40 percent evaluation is assigned; and for 
severe incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, a 60 percent evaluation is warranted. 
Complete paralysis of the sciatic nerve produces foot 
dangling and dropping, with no active movement possible of 
muscles below the knee, flexion of the knee is either lost or 
very weakened, and warrants an 80 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The medical evidence in this case does not show complete 
paralysis or incomplete paralysis with marked muscular 
atrophy.  A VA examination in July 2001 revealed that 
although the veteran was experiencing generalized left lower 
extremity weakness at that time, he retained an ability to 
move his leg and ankle, and atrophy was not documented in the 
examination report.  A VA examination in November 2005 
specifically revealed no contracture of the left ankle joint, 
and neurological examination showed only mild weakness of all 
left lower extremity muscles (hip flexors had moderate 
weakness).  Most significantly, the VA examiner described the 
left sciatic neuropathy as incomplete, with no significant 
muscle atrophy or foot drop.  Accordingly, the current 
evaluation of 40 percent is most consistent with the severity 
of the veteran's disability.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board 
has considered the potential application of Diagnostic Codes 
5310-5312 (muscles of the foot and leg) and Diagnostic Code 
5316 (pelvic girdle muscle group), but notes that these 
diagnostic codes do not allow for an evaluation greater than 
the currently assigned 40 percent evaluation.  38 C.F.R. 
§4.73, Diagnostic Codes 5310-5313, 5316 (2005).  A separate 
evaluation under these diagnostic codes would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2005); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Furthermore, as the medical evidence does not establish foot 
drop, special monthly compensation for loss of use of a hand 
or foot is unwarranted.  See 38 C.F.R. §§ 3.350, 4.63(b) 
(2005).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation 
in this case is not inadequate.  A higher rating is provided 
for the veteran's claimed disability, but the medical 
evidence reflects that such impairment is not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  Since at least May 2001, the 
veteran has been seen consistently by a VA pain management 
clinic, but the veteran has not required hospitalization due 
to his residual disability involving nerve injury, and marked 
interference with employment has not been shown.  It is noted 
the veteran is currently in receipt of a total disability 
evaluation for compensation based on individual 
unemployability, but that assessment was based on the 
criteria found at 38 C.F.R. § 4.16 (2005).  Accordingly, the 
RO's decision not to refer this increased rating claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  As the medical findings 
demonstrate a level of severity consistent with the currently 
assigned 40 percent evaluation, the preponderance is against 
the veteran's claim for an increase, and it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased evaluation for residuals of a gunshot wound with 
partial paralysis of the left lumbar plexis, damage to the 
iliopsoas muscle, and limitation of motion of the left hip 
and ankle, currently evaluated as 40 percent disabling, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


